1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8                                                  ***

9     JOHN VERNON FIELDS,                                Case No. 3:16-cv-00298-MMD-CBC

10                                 Petitioner,                          ORDER
             v.
11
      RENEE BAKER, et al.,
12
                                 Defendants.
13

14          This habeas matter comes before the Court on Respondents’ motion to dismiss

15   Petitioner John Vernon Fields’ (“Petitioner or Fields”) amended petition. (ECF No. 21.)

16   Fields opposed (ECF No. 30), and Respondents replied (ECF No. 37).

17   I.     BACKGROUND AND PROCEDURAL HISTORY

18          In August 2007, a jury convicted Fields of first-degree murder with a deadly weapon

19   and conspiracy to commit murder (Exhibits (“Exhs”) 52, 53). 1 A jury had also convicted his

20   wife   Linda   Fields   (“Linda”)    for   first-degree   murder   in   March   2007.   (See

21   ECF No. 15 at 3; Nevada Supreme Court Case No. 49417.) The state district court

22   sentenced Fields to life without the possibility of parole for the murder count, with an equal

23   and consecutive term for the deadly weapon enhancement, and to a term of 48 to 120

24   months for the conspiracy count, concurrent to the murder sentence. (Exh. 55.) Judgment

25   of conviction was entered on October 25, 2007. (Exh. 57.)

26   ///

27   ///
            1Exhibits
                   referenced in this order are exhibits to Respondents’ motion to dismiss (
28
     ECF No. 21) and are found at ECF Nos. 22–24, 26.
1           The Nevada Supreme Court affirmed Fields’ convictions in a December 10, 2009

2    published opinion. (Exh. 79.) Two justices dissented, concluding that the district court

3    erred in admitting evidence of prior bad acts, and that the error warranted a new trial. (Id.)

4    The same day, a three-judge panel of the Nevada Supreme Court reversed Linda’s

5    conviction and held that the trial court erred in admitting the same bad-acts evidence that

6    was admitted at Fields’ trial at Linda’s trial and that the error warranted a new trial.

7    (Nevada Supreme Court Case No. 49417.) 2

8           The Nevada Supreme Court affirmed the denial of Fields’ state postconviction

9    habeas corpus petition in February 2016. (Exh. 103.)

10          Fields dispatched his federal habeas petition for filing on May 26, 2016. (ECF No.

11   6.) This Court granted his motion for appointment of counsel, and Fields filed an amended

12   petition in November 17, 2017. (ECF No. 15.)

13          Respondents move to dismiss the petition, arguing that some claims do not relate

14   back to the original petition and that some grounds are unexhausted. (ECF No. 21.)

15   II.    DISCUSSION

16          A.     Relation Back

17          Respondents argue that grounds 2, 3, and 4 of the amended petition do not relate

18   back to the original petition. (ECF No. 21 at 2–6.) The Court agrees.

19          The Antiterrorism and Effective Death Penalty Act (“AEDPA”) imposes a one-year

20   statute of limitations on the filing of federal habeas corpus petitions. 28 U.S.C. § 2244(d).

21   The one-year time limitation can run from the date on which a petitioner’s judgment

22   became final by conclusion of direct review, or the expiration of the time for seeking direct

23   review. Id. § 2244(d)(1)(A). A new claim in an amended petition that is filed after the

24   expiration of the AEDPA’s one-year limitation period will be timely only if the new claim

25   relates back to a claim in a timely-filed pleading under Rule 15(c) of the Federal Rules of

26   Civil Procedure. Under Rule 15(c), a claim relates back if the claim arises out of “the same

27   ///
            2Onre-trial, a jury convicted Linda of voluntary manslaughter. (Nevada Supreme
28
     Court Case No. 65276.)
                                                 2
1    conduct, transaction or occurrence” as a claim in the timely pleading. Mayle v. Felix, 545

2    U.S. 644 (2005).

3           In Mayle, the United States Supreme Court held that habeas claims in an amended

4    petition do not arise out of “the same conduct, transaction or occurrence” as claims in the

5    original petition merely because the claims all challenge the same trial, conviction or

6    sentence. Id. at 655–64. Rather, under the construction of the rule approved in Mayle,

7    Rule 15(c) permits relation back of habeas claims asserted in an amended petition “only

8    when the claims added by amendment arise from the same core facts as the timely filed

9    claims, and not when the new claims depend upon events separate in ‘both time and type’

10   from the originally raised episodes.” Id. at 657. In this regard, the reviewing court looks to

11   “the existence of a common ‘core of operative facts’ uniting the original and newly asserted

12   claims.” Id. at 659. A claim that merely adds “a new legal theory tied to the same operative

13   facts as those initially alleged” will relate back and be timely. Id. at 658 & n.5; see also

14   Nguyen v. Curry, 736 F.3d 1287, 1297 (9th Cir. 2013).

15          Here, the parties do not dispute that the original petition was timely filed and that

16   the amended petition was filed after the expiration of the one-year time limitation.

17   Respondents argue only that grounds 2, 3, and 4 of the amended petition do not relate

18   back to the original petition and should be dismissed. (ECF No. 21 at 2–6.)

19                 1.     Ground 2

20          In the amended petition, Fields asserts that the trial court erred when it excluded

21   evidence that Michael Walker had committed the crime in violation of his Fourteenth

22   Amendment due process rights. (ECF No. 15 at 14–17.) The amended petition sets forth

23   at length the proffered testimony of Claire Grondona, who claimed that another woman,

24   Leah Rand, told Grondona more than three years after the murder that she had reason to

25   believe that Walker had committed the murder.

26          In Fields’ original petition, he claimed that his attorney rendered ineffective

27   assistance for failing to investigate “the most likely killers,” including Walker, Michael

28   Wilson, Ralph Mackley, Niqua Walker (Michael’s wife), “and possibly Linda Walker Fields.”

                                                   3
1    (ECF No. 6 at 4.) He set forth no other factual allegations to support the claim. A common

2    core of operative facts does not unite the original claim with amended ground 2. Fields

3    states in his original petition that he intended to set forth all claims as both ineffective

4    assistance of counsel (“IAC”) claims and substantive claims. (Id. at 14.) However, even if

5    Fields intended to bring this claim as both an IAC claim for failure to investigate and a due

6    process claim, the new claim regarding the trial court’s exclusion of evidence that defense

7    counsel tried to present does not share a common core of operative facts with the due

8    process claim. Thus, the IAC claim does not relate back to even the due process claim.

9    Accordingly, amended ground 2 does not relate back and is untimely.

10                 2.     Ground 3

11          Fields contends that his constitutional rights against self-incrimination and to the

12   presumption of innocence were violated when the trial court and the prosecution

13   commented on Fields’ silence when accusations were made against him during recorded

14   phone calls between Fields and his wife Linda while his wife was in jail on this murder

15   charge. (ECF No. 15 at 17–18.) In ground 2 of the original petition, Fields argued only that

16   the trial court erred in allowing the introduction of the phone calls because there was no

17   “trustworthy assurance” because they were presented in selected excerpts. (ECF No. 6 at

18   10.) The only similarity between these claims is that the subject of both claims is the

19   recorded phone calls. The issue of the presentation of the evidence—the prosecution and

20   court’s comments on Fields’ silence—does not share a common core of operative facts

21   with the claim regarding the decision to admit the evidence. Ground 3, therefore, does not

22   relate back and is also untimely.

23                 3.     Ground 4

24          Fields asserts that his counsel was ineffective when counsel failed to investigate

25   and to introduce evidence of Fields’ good character as part of the defense in violation of

26   Fields’ Sixth and Fourteenth Amendment rights. (ECF No. 15 at 19–22.) Fields

27   acknowledges that this ground does not relate back to the original petition. (See ECF No.

28   30 at 8.) Thus, ground 4 is untimely.

                                                  4
1           B.     Actual Innocence

2           Fields claims that he can overcome the timeliness bar because new evidence

3    undermines the validity of his conviction and demonstrates that he is actually innocent.

4    (Id. at 8–23.) A convincing showing of actual innocence may enable habeas petitioners to

5    overcome a procedural bar to consideration of the merits of their constitutional claims.

6    House v. Bell, 547 U.S. 518 (2006); Schlup v. Delo, 513 U.S. 298 (1995). In McQuiggin v.

7    Perkins, the United States Supreme Court held that “actual innocence, if proved, serves

8    as a gateway through which a petitioner may pass whether the impediment is a procedural

9    bar, as it was in Schlup and House, or, as in this case, expiration of the statute of

10   limitations.” 569 U.S. 383, 386 (2013). “To be credible, such a claim requires petitioner to

11   support his allegations of constitutional error with new reliable evidence-whether it be

12   exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

13   evidence-that was not presented at trial.” Schlup, 513 U.S. at 324. Tenable actual-

14   innocence gateway pleas are rare: “[A] petitioner does not meet the threshold requirement

15   unless he persuades the district court that, in light of the new evidence, no juror, acting

16   reasonably, would have voted to find him guilty beyond a reasonable doubt.” Id. at 329;

17   see also House, 547 U.S. at 538 (emphasizing that the Schlup standard is “demanding”

18   and seldom met). In assessing a Schlup gateway claim, “the timing of the [petition]” is a

19   factor bearing on the “reliability of th[e] evidence” purporting to show actual innocence.

20   Schlup, 513 U.S. at 332; McQuiggin, 569 U.S. at 400 (“Focusing on the merits of a

21   petitioner’s actual-innocence claim and taking account of delay in that context, rather than

22   treating timeliness as a threshold inquiry, is tuned to the rationale underlying the

23   miscarriage of justice exception–i.e., ensuring that federal constitutional errors do not

24   result in the incarceration of innocent persons.”) (internal quotations and citations omitted).

25          Fields offers the following in support of his actual innocence: (1) years after the trial

26   Michael Walker told investigators for the Federal Public Defender (“FPD”) that he had no

27   reason to think Fields was involved in the murder; (2) Fields is illiterate and thus could not

28   have forged the victim’s will; (3) good character evidence supports his innocence; (4) the

                                                    5
1    testimony of Sister Claire Grondona demonstrated his innocence; (5) flawed forensic

2    evidence was presented at trial; and (6) the comparison between Linda’s first and second

3    trials shows that the prior bad act evidence was unfairly prejudicial.

4           First, Fields states that FPD investigators contacted Michael Walker in July 2017

5    (about ten years after Fields’ trial). (ECF No. 30 at 15–16.) Fields includes declarations by

6    the two investigators that state that Walker denied having any knowledge about the

7    disposal of the victim’s body, said he had no firsthand knowledge regarding the victim’s

8    death, and said he had no reason to believe that Fields was involved in the victim’s death.

9    (Pet. Exhs. 6, 7.) 3 The second declaration states that after the investigators interviewed

10   Walker, one investigator prepared a declaration of Walker’s statements. (Pet. Exh. 7.) She

11   emailed and mailed Walker the declaration for his signature. The investigator reached

12   Walker about two months later via telephone, and he declined to sign the declaration.

13   Walker stated that revisiting the case had caused family conflict and grief. Id.

14          Second, Fields presents his 2004–2005 social security and disability documents,

15   which his wife filled out on his behalf. (ECF No. 30 at 16; Pet. Exh. 37.) The documents

16   state that Fields could not read well enough to pay bills, count change, handle a savings

17   account, write checks or follow written instructions. (See, e.g., Pet. Exh. 37 at 8.)

18          Third, Fields presents six declarations in which members of his family and former

19   co-workers/friends vouch for Fields, stating that he was non-violent, law-abiding, and that

20   they were shocked to hear he had been arrested for murder. (ECF No. 30 at 17–18; Pet.

21   Exhs. 1–5, 35.)

22          Fourth, Fields points to the testimony of Sister Claire Grondona that was excluded

23   at trial. (ECF No. 30 at 18–20.) In the offer of proof at trial, Grondona testified as follows:

24   in July 2007, a woman named Leah Rand came to her home. (Exh. 50 at 3–16.) Rand

25   was hysterical because Michael Walker had threatened to kill her and her children. Id.

26   ///
27
            3It
              is unclear why there are two separate sets of exhibits, which have been
28   numbered separately. Exhibits in support of petitioner’s first-amended petition are found
     at ECF Nos. 16, 28, 31, 33, and are referred to as Pet. Exh.
                                                 6
1    Rand said that in 2003, she was with Mike Walker, his wife Niqua, two other men, and the

2    victim in Elko near a river. Id. Rand was drunk at the time. Id. The victim had “burned”

3    Mike Walker for $750, so Walker hit the victim on the head with an unknown object. Id.

4    Rand ran away and heard gunshots. Id. Rand and Niqua left together in one vehicle. Id.

5    Rand had seen a mattress, plastic bags and tape in the area. Id. In 2004, Rand and Niqua

6    were working at an Elks Lodge in Nevada County, California. Id. Mike Walker came to the

7    lodge daily to smoke crank with Niqua. Id. Rand overheard them discussing who they

8    should pin the murder on. Id. After that Walker threatened to kill Rand and her children

9    with a screwdriver. Id.

10          Grondona testified that she did not report any of this when she first spoke with Rand

11   because Grondona had previously reported Mike Walker to the police after he destroyed

12   her son’s car, but nothing had been done. Id. She also stated that she reported to the

13   sheriff’s office that she received a letter threatening that Walker was going to stab her,

14   shoot her and burn her house down, but got no response from the sheriff’s office. Id.

15          Fifth, Fields argues that flawed forensic evidence was presented at his trial. (ECF

16   No. 30 at 20–22.) He contends that evidence that was presented at Linda’s trial, but not

17   Fields’ trial, demonstrated that the date function of the victim’s watch was broken and not

18   reliable. (See Pet. Exh. 29 at 23–58.) He also states that testimony regarding where the

19   victim’s body was placed in the Jordan River in Utah in relation to where the body was

20   discovered was probably incorrect. (See id. at 79–110.) Fields also points to testimony at

21   Linda’s second trial by a criminal investigative analyst and violent crime specialist who

22   noted several deficiencies in law enforcement’s investigation of the crime, including that

23   the investigation was almost solely focused on the Fieldses as suspects. (See Pet. Exh.

24   31 at 145–163.)

25          Sixth, Fields contends that the fact that the “Mobert” prior bad act evidence was not

26   introduced at Linda’s second trial—where the jury found her guilty of voluntary

27   manslaughter—demonstrates that it was unfairly prejudicial in his own trial. (ECF No. 30

28   at 22–23.)

                                                  7
1           This Court agrees with Respondents that Fields has failed to present new, reliable

2    evidence showing that it is more likely than not that no reasonable juror would have

3    convicted him, as required to pass through the Schlup gateway. McQuiggin, 569 U.S. at

4    383. Further, “actual innocence” means factual innocence, not mere legal insufficiency.

5    Bousley v. U.S., 523 U.S. 614, 623 (1998). Allegations that Walker recanted, that Fields

6    struggles to read and write, and that friends and family considered him a man of good

7    character do not go to Fields’ actual innocence of murder. Fields does not even explain

8    how the allegedly flawed forensic evidence would go to actual innocence. He argues the

9    Mobert evidence was prejudicial; but again, such evidence does not establish Fields’

10   actual innocence. Finally, Grondona’s testimony that another woman implicated Walker in

11   the crime years later was the subject of an offer of proof to the trial court. That court

12   deemed this hearsay-within-hearsay testimony, which did not meet any exceptions to the

13   hearsay rule, inadmissible. Moreover, Grondona’s testimony, in and of itself—which is all

14   that was presented to the trial court and now to this Court—is not evidence of factual

15   innocence. Moreover, little within Grondona’s testimony bore any indicia of reliability.

16          This Court determines that Fields has not met his burden of demonstrating that any

17   of the above constitutes reliable new evidence such that no juror, acting reasonably, would

18   have voted to find him guilty beyond a reasonable doubt. None of the proffered evidence

19   is the type of evidence that the U.S. Supreme Court identified in Schlup as new and

20   reliable. The affidavits and testimony are not “exculpatory scientific evidence, trustworthy

21   eyewitness accounts, or critical physical evidence.” Schlup, 513 U.S. at 324. None of the

22   material demonstrates Fields’ actual innocence. Mindful that, “[g]iven the rarity of such

23   [tenable new and reliable] evidence, in virtually every case, the allegation of actual

24   innocence has been summarily rejected,” Casey v. Moore, 386 F.3d 896, 921 (9th Cir.

25   2004), the Court concludes that Fields’ gateway claim of actual innocence fails. Thus,

26   grounds 2, 3, and 4 are dismissed as untimely.

27   ///

28   ///

                                                  8
1           C.     Exhaustion

2           A federal court will not grant a state prisoner’s petition for habeas relief until the

3    prisoner has exhausted his available state remedies for all claims raised. Rose v. Lundy,

4    455 U.S. 509 (1982); 28 U.S.C. § 2254(b). A petitioner must give the state courts a fair

5    opportunity to act on each of his claims before he presents those claims in a federal

6    habeas petition. O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also Duncan v.

7    Henry, 513 U.S. 364, 365 (1995). A claim remains unexhausted until the petitioner has

8    given the highest available state court the opportunity to consider the claim through direct

9    appeal or state collateral review proceedings. See Casey, 386 F.3d at 916; Garrison v.

10   McCarthey, 653 F.2d 374, 376 (9th Cir. 1981).

11      In Ground 5, Fields asserts that his trial counsel rendered ineffective assistance when

12   counsel failed to object to the admission of excerpts of recorded calls between John and

13   Linda Fields as inadmissible hearsay and as a violation of Fields’ Sixth Amendment

14   confrontation clause rights. (ECF No. 15 at 22–34.) Fields concedes that this ground is

15   unexhausted. (Id. at 22.)

16          D.     Field’s Options Regarding Unexhausted Claim

17          A federal court may not entertain a habeas petition unless the petitioner has

18   exhausted available and adequate state court remedies with respect to all claims in the

19   petition. Rose, 455 U.S. at 510. A “mixed” petition containing both exhausted and

20   unexhausted claims is subject to dismissal. Id. In the instant case, the Court concludes

21   that grounds 2, 3, and 4 are dismissed as untimely, and ground 5 is unexhausted. Because

22   the petition contains an unexhausted claim, Fields has the following options:

23          1.     He may submit a sworn declaration voluntarily abandoning the
                   unexhausted claim in his federal habeas petition, and proceed only
24                 on the exhausted claim;

25          2.     He may return to state court to exhaust his unexhausted claim, In
                   which case his federal habeas petition will be denied without
26                 prejudice; or

27          3.     He may file a motion asking this court to stay and abey his exhausted
                   federal habeas claim while he returns to state court to exhaust his
28                 unexhausted claim.

                                                  9
1           With respect to the third option, a district court has discretion to stay a petition that

2    it may validly consider on the merits. Rhines v. Weber, 544 U.S. 269, 276, (2005). The

3    Rhines Court stated:

4           [S]tay and abeyance should be available only in limited circumstances.
            Because granting a stay effectively excuses a petitioner’s failure to present
5           his claims first to the state courts, stay and abeyance is only appropriate
            when the district court determines there was good cause for the petitioner’s
6           failure to exhaust his claims first in state court. Moreover, even if a petitioner
            had good cause for that failure, the district court would abuse its discretion
7           if it were to grant him a stay when his unexhausted claims are plainly
            meritless. Cf. 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas
8           corpus may be denied on the merits, notwithstanding the failure of the
            applicant to exhaust the remedies available in the courts of the State”).
9

10   Rhines, 544 U.S. at 277.

11          If Fields wishes to ask for a stay, he must file a motion for stay and abeyance in

12   which he demonstrates good cause for his failure to exhaust his unexhausted claim in

13   state court and presents argument regarding the question of whether his unexhausted

14   claim is plainly meritless. Respondents would then be granted an opportunity to respond,

15   and Fields to reply. Or Fields may file a declaration voluntarily abandoning his

16   unexhausted claim, as described above.

17          Fields’ failure to choose any of the three options listed above, or seek other

18   appropriate relief from this Court, will result in his federal habeas petition being dismissed.

19   Fields is advised to familiarize himself with the limitations periods for filing federal habeas

20   petitions contained in 28 U.S.C. § 2244(d), as those limitations periods may have a direct

21   and substantial effect on whatever choice he makes regarding his petition.

22   III.   CONCLUSION

23          It is therefore ordered that Respondents’ motion to dismiss certain grounds in the

24   petition (ECF No. 21) is granted as follows: (1) grounds 2, 3, and 4 are dismissed as

25   untimely; and (2) ground 5 is unexhausted.

26          It is further ordered that Petitioner has 30 days to either: (1) inform this Court in a

27   sworn declaration that he wishes to formally and forever abandon the unexhausted ground

28   for relief in his federal habeas petition and proceed on the exhausted ground; or (2) inform

                                                   10
1    this Court in a sworn declaration that he wishes to dismiss this petition without prejudice

2    in order to return to state court to exhaust his unexhausted claim; or (3) file a motion for a

3    stay and abeyance, asking this Court to hold his exhausted claim in abeyance while he

4    returns to state court to exhaust his unexhausted claim. If Petitioner chooses to file a

5    motion for a stay and abeyance, or seek other appropriate relief, Respondents may

6    respond to such motion as provided in Local Rule 7-2.

7            It is further ordered that if Petitioner elects to abandon his unexhausted ground,

8    Respondents will have 30 days from the date Petitioner serves his declaration of

9    abandonment in which to file an answer to Petitioner’s remaining ground for relief. The

10   answer must contain all substantive and procedural arguments as to the surviving ground

11   of the petition and must comply with Rule 5 of the Rules Governing Proceedings in the

12   United States District Courts under 28 U.S.C. §2254.

13           It is further ordered that Petitioner has 30 days following service of Respondents’

14   answer in which to file a reply.

15           It is further ordered that if Petitioner fails to respond to this order within the time

16   permitted, this case may be dismissed.

17           It is further ordered that Respondents’ motion for leave to file exhibits under seal

18   (ECF No. 25) is granted.

19           It is further ordered that Petitioner’s first and second motions for extension of time

20   to file his opposition to the motion to dismiss (ECF Nos. 27, 29) are both granted nunc pro

21   tunc.

22           It is further ordered that Petitioner’s motion for leave to file exhibits under seal (ECF

23   No. 32) is granted.

24           It is further ordered that Respondents’ first and second motions for extension of

25   time to file a reply in support of the motion to dismiss (ECF Nos. 34, 36) are both granted

26   nunc pro tunc.

27   ///

28   ///

                                                    11
1    DATED THIS 20th day of December 2018.

2

3                                         MIRANDA M. DU
                                          UNITED STATES DISTRICT JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     12
